Judgment, *281Supreme Court, New York County (James Yates, J.), rendered February 24, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and there is no reason to disturb its determinations. Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.